Citation Nr: 1532243	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-36 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for hepatitis C, and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a low back disability, and if so whether the reopened claim should be granted.

3.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a psychiatric disability, and if so whether the reopened claim should be granted.

4.  Whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service connection for a heart disability, and if so whether the reopened claim should be granted.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

The Veteran testified at a hearing before a Decision Review Officer of the RO in July 2010 and at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of each hearing is of record.  

The Board acknowledges that the Veteran has perfected an appeal with respect to the issues of entitlement to service connection for left knee disability, kidney disability and a chronic cough; however, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board and appears to still be taking action on the claims.  In addition, they were not identified by the Veteran's attorney as issues on appeal at the Veteran's May 2015 Board hearing.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subjects of a subsequent Board decision, if otherwise in order.

All issues other than entitlement to service connection for hepatitis C are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

During his May 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for hepatitis C by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his May 2015 Board hearing, the Veteran requested the issue of entitlement to service connection for hepatitis C be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 


ORDER

The appeal for entitlement to service connection for hepatitis C is dismissed. 


REMAND

The Board finds additional development is required before the remaining issues on appeal are decided.  Initially, the Board observes that additional development is necessary to obtain outpatient treatment records from a VA facility relative to the Veteran's low back disability, and also to obtain a new examination and medical nexus opinion relative to the Veteran's acquired psychiatric disability claim.  Further, the Veteran asserted during his May 2015 hearing that his heart disability should be considered a secondary claim to his psychiatric disorder.  Since the above-noted development will be determinative to the issue of whether new and material evidence has been submitted to reopen these claims, the Board will defer a decision on those matters at this time.  

During his May 2015 Board hearing, the Veteran stated he injured his back lifting weights in basic training around October 1976.  He reported he did not seek treatment for his back in service, because he was fearful that he would be discharged.  The Veteran indicated he first received treatment for his back "in Pennsylvania at the VA" shortly after his discharge around 1980 to 1985.  These records have not been obtained.  Since these records are federal medical records that could be supportive of the issue on appeal, VA must assist him with development to obtain them. 

The Veteran has also initiated a claim to reopen his previously denied claim for service connection for a psychiatric disorder.  His outpatient treatment notes from various VA Medical Centers (VAMCs), as well as treatment notes from other psychiatric providers, show he has been diagnosed with several psychiatric disorders in the course of the appeal period.  Specifically, these records show the Veteran has been diagnosed with schizophrenia, posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder, with psychotic features.  The Veteran underwent a VA examination in October 2014.  Although he has been diagnosed with various mental illnesses by several different treating clinicians, the VA examiner curiously found the Veteran only warranted a diagnosis of PTSD.  When specifically asked whether the Veteran had more than one mental disorder, the examiner indicated he did not.  However, overwhelming medical evidence contraindicates this finding.  As such, the Board finds the report of this examination to be deficient.  

Additionally, during his examination, the Veteran reported experiencing a military sexual trauma (MST) in the summer of 1977 at either Fort Knox or Fort Campbell, but he could not recall which base specifically.  He also stated that following the MST his behavior deteriorated in an effort to be discharged, and because he no longer cared about consequences.  The Veteran also stated he experienced a separate traumatic event in basic training.  Specifically, he stated his gun malfunctioned and discharged in the vicinity of his drill instructor.  The Veteran reported his drill instructor became enraged and pointed his pistol at him.  Following his examination, the examiner found the Veteran's PTSD, "is related to military sexual trauma."  The examiner provided no explanation for his conclusion.  

The Board observes that the Veteran underwent basic training at Fort Knox from September 1976 to November 1976.  Following basic training, the Veteran completed advanced instructional training (AIT) at Fort Lee from November 1976 to January 1977.  Following his AIT, the Veteran reported to Fort Campbell.  

A comprehensive review of the Veteran's official military personnel file (OMPF) shows he began receiving reprimands in February 1977.  In fact, the evidence shows that by the end of May 1977, the Veteran had received numerous counseling reports and had also received an Article 15 for failing to report to duty.  This pattern of misconduct continued throughout the Veteran's time at Fort Campbell, resulting in a total of 4 Article 15s and 18 separate counseling reports.  Although the VA examiner has indicated the Veteran's currently diagnosed PTSD is the result of a MST, the facts upon which the examiner based his opinion seem to be contradicted by the evidence in this case.  Specifically, the Veteran has indicated he experienced an MST in the summer of 1977, which resulted in a deterioration of his behavior; however, the evidence indicates the Veteran had received numerous counselings prior to the time the alleged incident occurred.  Further, the examiner provided no explanation whatsoever for his conclusion that the Veteran had PTSD due to an MST in service.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Based on the foregoing insufficiencies, the Board finds a new examination and medical opinion are necessary prior to adjudication of this issue. 

Since the Veteran's remaining issues, entitlement to service connection for a heart disability and entitlement to a TDIU, are contingent upon whether the Veteran obtains service connection for the above-noted disabilities, these issues will remain in abeyance at this time.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1. The RO should undertake development to obtain any outstanding records pertinent to the issues on appeal, to specifically include the Veteran's post-service outpatient treatment notes from the VAMC in Pennsylvania in which the Veteran received treatment from 1980-1985.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the Veteran should be afforded an examination by a VA psychiatrist or psychologist who has not previously examined the Veteran to determine the etiology of all acquired psychiatric disorders present during the period of the claim.

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD should be confirmed or ruled out.  If the examiner determines PTSD has not been present during the period of the claim, the examiner should explain why a diagnosis of PTSD is not warranted.  In this regard, the examiner should fully discuss all relevant evidence, to specifically include the report of the October 2014 VA examination, as well as the above noted treatment reports from the various VAMCs in which the Veteran has received treatment.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis.  

Additionally, if the examiner finds a diagnosis of PTSD is warranted, the examiner should provide a detailed rationale, which explains the stressor deemed sufficient to support this diagnosis, as well as the specific evidence the examiner found persuasive in corroborating the existence of that stressor.  In this regard, the examiner should fully discuss and consider the Veteran's reports of experiencing an MST in service, as well as his reports of trauma associated with a malfunctioning weapon in basic training. 

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.  The examiner should note the evidence showing diagnoses of schizophrenia, bipolar disorder, and major depressive disorder during the period of the claim and address the etiology of the disorders or explain why the examiner believes that the Veteran has not had the disorder or disorders during the period of the claim.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he/she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3. The RO should also undertake any other development it determines to be warranted.

4. Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


